OVERTON, Justice.
This is a petition for writ of certiorari to review a decision of the Third District Court of Appeal reported at 310 So.2d 374 (Fla.App.3d 1975). The District Court’s decision held illegal a probation order which placed the defendant on probation for three years conditioned upon the defendant serving one year in the county jail. The decision is in conflict with our recent decision in State v. Jones, 327 So.2d 18 (Fla. 1975).1
The petition for certiorari is granted. We dispense with oral argument and the filing of briefs on the merits. The decision of the District Court is quashed, and the cause is remanded with directions to reinstate the split sentence probation order in accordance with our opinion in State v. Jones, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS and ENGLAND, JJ., concur.
BOYD, J., dissents.

. We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.